Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-9, 11-12, 14-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7094837 B1 by Ellul in view of Jacob et al (US 20090258209 A1) and further in view of US 20140058045 by Hermel-Davidock et al with further evidence provided by Safety Data Sheet for R01C-01 (attached evidentiary reference).
Ellul discloses a thermoplastic elastomer composition comprising polypropylene homopolymer and rubber [abstract] wherein the rubber can be EPM rubber [col 2 lines 53-58], which is a copolymer of ethylene and propylene and so has 100% of ethylene, propylene and butylene monomeric units. The composition may also include 0.1 to 1.0 phr of nucleating agent [col 4 lines 29-31] and may include other additives in 0 to 1.5 phr [Example 1]. Ellul discloses that blending of the composition occurs by mastication at 160-190°C for up to about 15 minutes [col 4 lines 16-28]. Ellul discloses that the composition is useful for flexible medical tubing [col 1 lines 18-21]. 
Ellul does not disclose the composition comprising polyethylene homopolymer. 
Jacob discloses an improvement to Ellul (US 7094837) in order to improve the low Compression Set, high elasticity, and, due at least to the thermoplastic/ethylene-rubber incompatibility, some haze or lack of translucence [0004] for use in tubing [0046]. Jacob also teaches that the thermoplastic polyolefins present [0005] include polypropylene or polyethylene homopolymers [0032] in the amount of 10 to 40wt% [0032]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the polyethylene of the claims in the composition of Ellul because Jacob teaches that the claimed polyethylene and the polypropylene of Ellul are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
Ellul is silent as to an additive of PP-g-PEO.
Hermel-Davidock describes novel amphiphilic graft copolymers. 
Hermel-Davidock describes PP-g-PEO (abstract, Fig. 6 final product) as an additive in medical tubing which has thermoplastic elastomer in it (paragraph 109). Hermel-Davidock states that the graft copolymer can introduce polar functionality into the TPE in order to overcome the difficulty of solvent bonding TPE tubing to connectors (paragraph 108). The graft copolymer has a dispersity index in the range of 2 to 10 [0019]. Also, Hermel-Davidock states that the grafted copolymer can control the crystalline structure and molecular entanglement of TPE and a more climate-stable catheter tubing can be achieved (paragraph 109). The graft copolymer is blended with polyethylene in a melt blending extruder at 160°C [0092, 0112]. 
Thus it would be obvious to one of ordinary skill in the art to add the PP-g-PEO described by Hermel-Davidock to the thermoplastic-elastomer-containing tubing of Ellul in order to control the crystalline structure and molecular entanglement of the TPE. Alternatively, there is motivation to add the PP-g-PEO of Hermel-Davidock to overcome the difficulty of solvent bonding TPE tubing to connectors. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Ellul in view of Hermel-Davidock describes values overlapping with the claimed range.
It is noted this is a product-by-process claim and Hermel-Davidock describes the product. PP-g-PEO (paragraph 12, formula II). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)- However, Hermel-Davidock also describes the preparation process of ethylene oxide ring opening polymerization of a polypropylene-maleic anhydride (paragraph 20). Although Hermel-Davidock is silent as to the specific weight % of the starting polymer, Hermel-Davidock meets the claim as she describes the final product.

Regarding the claimed PE-g-PEO copolymer, Hermel-Davidock describes PE-g-PEO of the following formula:


    PNG
    media_image1.png
    122
    299
    media_image1.png
    Greyscale

wherein R is hydrogen, alkyl, substituted alkyl, vinylic substituted alkyl, hydrocarbyl, substituted hydrocarbyl, or vinylic substituted hydrocarbyl group; the molar percentages of grafted maleic anhydride units is in the range from 2 to 10 mole percent; the molar values of propylene units is in the range from 98 to 90 mole percent; and p is in the range of 5 to 500 ethylene oxide units [claim 1]. 


Claim 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 7094837 B1 by Ellul in view of Jacob et al (US 20090258209 A1) and further in view of US 20140058045 by Hermel-Davidock et al with further evidence provided by Safety Data Sheet for R01C-01 (attached evidentiary reference).
Ellul discloses a thermoplastic elastomer composition comprising polypropylene homopolymer and rubber [abstract] wherein the rubber can be EPM rubber [col 2 lines 53-58], which is a copolymer of ethylene and propylene and so has 100% of ethylene, propylene and butylene monomeric units. The composition may also include 0.1 to 1.0 phr of nucleating agent [col 4 lines 29-31] and may include other additives in 0 to 1.5 phr [Example 1]. Ellul discloses that blending of the composition occurs by mastication at 160-190°C for up to about 15 minutes [col 4 lines 16-28]. Ellul discloses that the composition is useful for flexible medical tubing [col 1 lines 18-21]. 
Ellul is silent as to an additive of PP-g-PEO.
Hermel-Davidock describes novel amphiphilic graft copolymers. 
Hermel-Davidock describes PP-g-PEO (abstract, Fig. 6 final product) as an additive in medical tubing which has thermoplastic elastomer in it (paragraph 109). Hermel-Davidock states that the graft copolymer can introduce polar functionality into the TPE in order to overcome the difficulty of solvent bonding TPE tubing to connectors (paragraph 108). The graft copolymer has a dispersity index in the range of 2 to 10 [0019]. Also, Hermel-Davidock states that the grafted copolymer can control the crystalline structure and molecular entanglement of TPE and a more climate-stable catheter tubing can be achieved (paragraph 109). The graft copolymer is blended with polyethylene in a melt blending extruder at 160°C [0092, 0112]. 
Thus it would be obvious to one of ordinary skill in the art to add the PP-g-PEO described by Hermel-Davidock to the thermoplastic-elastomer-containing tubing of Ellul in order to control the crystalline structure and molecular entanglement of the TPE. Alternatively, there is motivation to add the PP-g-PEO of Hermel-Davidock to overcome the difficulty of solvent bonding TPE tubing to connectors. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Ellul in view of Hermel-Davidock describes values overlapping with the claimed range.
It is noted this is a product-by-process claim and Hermel-Davidock describes the product. PP-g-PEO (paragraph 12, formula II). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)- However, Hermel-Davidock also describes the preparation process of ethylene oxide ring opening polymerization of a polypropylene-maleic anhydride (paragraph 20). Although Hermel-Davidock is silent as to the specific weight % of the starting polymer, Hermel-Davidock meets the claim as she describes the final product.

Regarding the claimed PE-g-PEO copolymer, Hermel-Davidock describes PE-g-PEO of the following formula:


    PNG
    media_image1.png
    122
    299
    media_image1.png
    Greyscale

wherein R is hydrogen, alkyl, substituted alkyl, vinylic substituted alkyl, hydrocarbyl, substituted hydrocarbyl, or vinylic substituted hydrocarbyl group; the molar percentages of grafted maleic anhydride units is in the range from 2 to 10 mole percent; the molar values of propylene units is in the range from 98 to 90 mole percent; and p is in the range of 5 to 500 ethylene oxide units [claim 1]. 


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 7094837 B1 by Ellul in view of Jacob et al (US 20090258209 A1) and further in view of US 20140058045 by Hermel-Davidock et al with further evidence provided by Safety Data Sheet for R01C-01 (attached evidentiary reference) and further in view of Kim et al (US 20110251596 A1).
Modidifed Ellul, discussed above, does not disclose the claimed polar component of a connector, however Hermel-Davidock does discloses that the solvent bonding should be done with a connector [0105, 0108] but does not specify its composition. 
Kim discloses similar solvent bonded thermoplastic elastomers for medical equipment comprising a SEBS rubber and a polyolefin base [abstract]. Kim discloses that medical connectors solvent bonding are commonly made of polycarbonate (PC) or polymethylmethacrylate (PMMA) [0008, 0037]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have prepared used a connector with a polar component with the solvent bonding device of Modified Ellul because Kim teaches that medical connectors for  solvent bonding are commonly made of polycarbonate (PC) or polymethylmethacrylate (PMMA), and because it is prima facie obvious to select a known material based on its suitability for its intended use, see Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766